FILED
                             NOT FOR PUBLICATION                           OCT 28 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT

JORGE ELIECER PUCHANA FULA; et                   No. 10-71049
al.,
                                                 Agency Nos.         A099-068-548
              Petitioners,                                           A099-068-549
                                                                     A099-068-550
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted October 10, 2014**
                                 Pasadena, California

Before: PREGERSON, TALLMAN, and BEA, Circuit Judges.

       Petitioner Jorge Eliecer Puchana Fula (“Fula”), his wife, and his daughter are

Colombian citizens applying for asylum due to alleged persecution by drug traffickers

and/or a terrorist group for reporting a money laundering scheme to Colombian

authorities. The IJ denied asylum and the BIA affirmed.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      First, substantial evidence supports the IJ’s adverse credibility determination

where Fula’s oral testimony was inconsistent with his initial written asylum

application. See Kin v. Holder, 595 F.3d 1050, 1056–57 (9th Cir. 2010). Second, the

IJ’s extensive questioning of Fula did not constitute a Due Process violation. See

Melkonian v. Ashcroft, 320 F.3d 1061, 1072 (9th Cir. 2003). Nor did interruptions by

the interpreter to clarify translations violate Fula’s Due Process rights. See Gutierrez-

Chavez v. I.N.S., 298 F.3d 824, 830 (9th Cir. 2002). Third, and most importantly,

Fula’s alleged persecution is not on account of a protected basis.             8 U.S.C.

§ 1231(b)(3)(A) (2012). Finally, Fula has failed to show that the Colombian

government would remain willfully blind to any attempted torture of Fula because it

continued to offer Fula a bodyguard. Thus he is not entitled to protection under the

Convention Against Torture. See Zheng v. Ashcroft, 332 F.3d 1186, 1194 (9th Cir.

2003).

      The petition is DENIED.




                                          -2-